Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

x

 

DIANA PRIETO, individually and on behalf of all others
similarly situated,

IDEAL HOME HEALTH INC, ALEX LITMAN and LISETTE

COLLECTIVE ACTION

Plaintiff,
COMPLAINT

-against-
JURY TRIAL

DEMANDED

PEREZ, as individuals,

Defendants.

 

1,

Plaintiff, DIANA PRIETO, individually and on behalf of all others similarly
situated, (hereinafter referred to as "Plaintiff"), by her attorneys at Helen F. Dalton &
Associates, P.C., alleges, upon personal knowledge as to herself and upon
information and belief as to other matters, as follows:

PRELIMINARY STATEMENT
Plaintiff, DIANA PRIETO, individually and on behalf of all others similarly
situated, through undersigned counsel, brings this action against IDEAL HOME
HEALTH INC, ALEX LITMAN and LISETTE PEREZ, as individuals,
(hereinafter referred to as "Defendants"), to recover damages for egregious violations
of state and federal wage and hour laws arising out of Plaintiff's employment at
IDEAL HOME HEALTH INC, located at 27-48 Ocean Avenue Brooklyn, New York
11229,
As a result of the violations of Federal and New York State labor laws delineated

below, Plaintiff seeks compensatory damages and liquidated damages in an amount
10.

11.

12.

13.

exceeding $100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiff's federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiff's state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§2201 & 2202.

THE PARTIES
Plaintiff, DIANA PRIETO, residing at 3425 61° Street Woodside, New York 11377,
was employed from in or around November 2018 until in or around April 2019 by
Defendants at IDEAL HOME HEALTH INC, located at 27-48 Ocean Avenue
Brooklyn, New York 11229.
Defendant, IDEAL HOME HEALTH INC is a corporation organized under the laws
of New York.
Defendant, IDEAL HOME HEALTH INC is a corporation authorized to do business
under the laws of New York.
Upon information and belief, Defendant, IDEAL HOME HEALTH INC is a
corporation organized under the laws of New York with a principal executive office
327 Bryant Avenue Bronx, New York 10474.
Upon information and belief, Defendant ALEX LITMAN owns and/or operates
IDEAL HOME HEALTH INC.
Upon information and belief, Defendant ALEX LITMAN is an agent of IDEAL
HOME HEALTH INC,
14.

15.

16.

17.

18.

19.

20.

21.

22.

23.

24.

Upon information and belief, Defendant ALEX LITMAN has power over personnel
decisions at IDEAL HOME HEALTH INC.

Upon information and belief, Defendant ALEX LITMAN has power over payroll
decisions at IDEAL HOME HEALTH INC.

Defendant ALEX LITMAN has the power to hire and fire employees, including the
Plaintiff, at IDEAL HOME HEALTH INC, establish and pay their wages, set their
work schedule, and maintains their employment records.

During all relevant times herein, Defendant ALEX LITMAN was Plaintiffs employer
within the meaning of the FLSA and NYLL.

Upon information and belief, Defendant LISETTE PEREZ operates IDEAL HOME
HEALTH INC

Upon information and belief, Defendant LISETTE PEREZ is an agent and supervisor
of IDEAL HOME HEALTH INC

Upon information and belief, Defendant LISETTE PEREZ has power over personnel
decisions at IDEAL HOME HEALTH INC

Upon information and belief, Defendant LISETTE PEREZ has power over payroll
decisions at IDEAL HOME HEALTH INC

Defendant LISETTE PEREZ has the power to hire and fire employees, including the
Plaintiff, at IDEAL HOME HEALTH ING, establish and pay their wages, set their
work schedule, and maintains their employment records.

During all relevant times herein, Defendant LISETTE PEREZ was Plaintiff's
employer within the meaning of the FLSA and NYLL.

On information and belief, IDEAL HOME HEALTH INC is, at present and has been
at all times relevant to the allegation in the complaint, an enterprise engaged in
interstate commerce within the meaning of the FLSA in that the entity (4) has had
employees engaged in commerce or in the production of goods for commerce, and
handle, sell or otherwise work on goods or material that have been moved in or
produced for commerce by any person: and (ii) has had an annual gross volume of

sales of not less than $500,000.00.

FACTUAL ALLEGATIONS
25.

26.

27,

28.

29,

30.

31,

32.

33,

34,

Plaintiff, DIANA PRIETO, was employed from in or around November 2018 until in
or around April 2019 by Defendants at IDEAL HOME HEALTH INC.

During Plaintiff, DIANA PRIETO’S employment by Defendants, Plaintiffs primary
duties were as a coordinator, while performing other miscellaneous duties from in or
around November 2018 until in or around April 2019.

Plaintiff, DIANA PRIETO, was paid by Defendants approximately $19.00 per hour
from in or around November 2018 until in or around April 2019.

Plaintiff worked approximately eighty-four (84) hours or more per week during her
employment by Defendants from in or around November 2018 until in or around
April 2019.

Plaintiff worked approximately forty (40) hours per week at the Defendants’ office
location from in or around November 2018 until in or around April 2019.

Plaintiff was on call approximately forty-four (44) hours every other week for
Defendants from in or around November 2018 until in or around April 2019, for
which she was only paid approximately $50.00 per week.

Although Plaintiff, DIANA PRIETO, worked approximately eighty-four (84) hours or
more per week during her employment by Defendants from in or around November
2018 until in or around April 2019, Defendants did not pay Plaintiff time and a half
(1.5) for hours worked over forty (40), a blatant violation of the overtime provisions
contained in the FLSA and NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep payroll records as
required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiff
seeks compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.
35.

36.

37.

38.

39.

40.

4].

42.

43,

44,

COLLECTIVE ACTION ALLEGATIONS
Plaintiff brings this action on behalf of herself and other employees similarly situated
as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly situated
are the collective class.
Collective Class: All persons who are or have been employed by the Defendants as
coordinators, or other similarly titled personnel with substantially similar job
requirements and pay provisions, who were performing the same sort of functions for
Defendants, other than the executive and management positions, who have been
subject to Defendants’ common practices, policies, programs, procedures, protocols
and plans including willfully failing and refusing to pay required overtime wage
compensation.
Upon information and belief, Defendants employed between 20 and 30 employees
within the past three years subjected to similar payment structures.
Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation.
Defendants’ unlawful conduct has been widespread, repeated, and consistent.
Upon information and belief, Defendant had knowledge that Plaintiff and the
Collective Class performed work requiring overtime pay.
Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.
Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are
known to Defendants and are readily identifiable through Defendants’ records.
The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

The claims of Plaintiff are typical of the claims of the putative class.
45,

46.

47.

48.

49,

50.

51.

52.

53.

Plaintiff and his counsel will fairly and adequately protect the interests of the putative
class,
A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

FIRST CAUSE OF ACTION

Overtime Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).
At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).
At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of 29 U.S.C. §§206(a)
and 207(a).
Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of
29 ULS.C. §207(a)(1).
Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiff.
Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, her unpaid wages and an equal amount in the form of liquidated
damages, as well as reasonable attorneys fees and costs of the action, including

interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION
Overtime Wages Under New York Labor Law
54. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

55. At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of New York Labor Law §§2 and 651.

56. Defendants failed to pay Plaintiff overtime wages for hours worked in excess of forty
hours per week at a wage rate of one and a half (1.5) times the regular wage to which
Plaintiff was entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-1.3.

57. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants, jointly and severally, his unpaid overtime wages and an amount
equal to his unpaid overtime wages in the form of liquidated damages, as well as
reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

58. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

59. Defendants failed to provide Plaintiff with a written notice, in English and in Spanish
(Plaintiffs’ primary language), of their rate of pay, regular pay day, and such other
information as required by NYLL §195(1).

60. Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

SIXTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
61. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
62. Defendants failed to provide Plaintiff with wage statements upon each payment of

wages, as required by NYLL §195(3)
63. Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

PRAYER FOR RELIEF

Wherefore, Plaintiff respectfully request that judgment be granted:

a.

Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiff's rights under the FLSA, the New York Labor Law, and its regulations;

Awarding Plaintiff unpaid overtime wages;

. Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New

York Labor Law §§198(1-a), 663(1);

Awarding Plaintiff prejudgment and post-judgment interest,

Awarding Plaintiff the costs of this action together with reasonable attorneys’
fees; and

Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.

eN
Dated: This? day of July 2020.

  

 

Roman Avshalumov, Esq. (RA 5508)
Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415

Telephone: 718-263-9591

Fax: 718-263-9598
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

DIANA PRIETO, individually and on behalf of all others similarly situated,
Plaintiff,
~against-
IDEAL HOME HEALTH INC, ALEX LITMAN and LISETTE PEREZ, as an individual,

Defendants.

 

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

IDEAL HOME HEALTH INC
27-48 OCEAN AVENUE
BROOKLYN, NEW YORK 11229

LISETTE PEREZ
27-48 OCEAN AVENUE
BROOKLYN, NEW YORK 11229
